Order entered December 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01428-CV

                           IN RE ANDREW JACKSON, Relator

                Original Proceeding from the Criminal District Court No. 5
                                  Dallas County, Texas
                 Trial Court Cause Nos. F91-04916-WL & F92-02256-IL

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s November 20, 2019 petition

for writ of mandamus.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE




                                             –4–